UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2415


In re: TIAYON KARDELL EVANS,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:19-cr-00009-RDB-1)


Submitted: January 6, 2022                                        Decided: January 18, 2022


Before HARRIS and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Tiayon Kardell Evans, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tiayon Kardell Evans petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion to dismiss his criminal case for lack of

jurisdiction. He seeks an order from this court directing the district court to act. Our review

of the district court’s docket reveals that the district court recently denied the motion.

Accordingly, because the district court has recently ruled on Evans’ motion, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                              2